Court of Appeals
of the State of Georgia

                                                 December 21, 2017
                                        ATLANTA,____________________

The Court of Appeals hereby passes the following order:

A18A0683. HUNNICUTT v. THE STATE.

      Upon consideration of the State’s Motion to Remand, the motion is hereby
GRANTED. The Court recognizes that the State has since moved to withdraw this
motion, having indicated that the March 24, 2017 transcript has since been
completed, however, the Clerk of Court of the Superior Court of Fulton County has
informed this Court that this transcript is still not filed as part of the record below.
Accordingly, the Motion to Withdraw the Motion to Remand is hereby DENIED.


      Accordingly, the State’s Motion for Extension of Time to File Brief and
defendant’s Request for Oral Argument are hereby DENIED AS MOOT.

                                        Court of Appeals of the State of Georgia
                                                                         12/21/2017
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.